OPINION — AG — ** TEACHERS' RETIREMENT SYSTEM — REALIZED GAINS ** UNDER THE TEACHERS' RETIREMENT SYSTEM STATUTES, THE RESIDUE REMAINING FROM GAINS (PROFIT) FROM INVESTMENTS AFTER CERTAIN SPECIFIED DEDUCTIONS ARE MADE, IS TO BE DEPOSITED IN THE RETIREMENT BENEFIT FUND. SUBJECT TO SUCH STATUTORY PROVISIONS, HOWEVER, THE PROPER METHOD OF CREDITING GAINS AND CHARGING LOSSES ARISING FROM INVESTMENTS OF FUNDS OF THE TEACHERS' RETIREMENT SYSTEM IS GOVERNED BY THE ACCOUNTING PROCEDURES PRESCRIBED BY THE STATE EXAMINER AND INSPECTOR. THE BOARD OF TRUSTEES IS `NOT' PROHIBITED FROM AUTHORIZING THE EXCHANGE OF SECURITIES WHICH FOR ACCOUNTING PURPOSES RESULTS IN A LOSS IN EXCESS OF FUNDS ACCUMULATED IN THE RESERVE FOR INVESTMENT FLUCTUATIONS FUND SO LONG AS THE TRANSACTION IS CONSISTENT WITH THE STATUTORY REQUIREMENT OF EXERCISING PRUDENT JUDGMENT AND CARE IN THE MAKING OF INVESTMENTS AS REQUIRED BY 70 Ohio St. 17-107 [70-17-107] (SECURITIES, INVESTMENTS, STOCKS, INTEREST OF FUNDS) CITE: 74 Ohio St. 214 [74-214], 70 Ohio St. 17-107 [70-17-107], 70 Ohio St. 17-108 [70-17-108](3) (JOE C. LOCKHART)